UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-14733 LITHIA MOTORS, INC. (Exact name of registrant as specified in its charter) Oregon 93-0572810 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 N. Bartlett Street, Medford, Oregon (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:541-776-6401 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [X] Non-accelerated filer [] (Do not check if a smaller reporting company)Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class A common stock without par value Class B common stock without par value (Class) (Outstanding at October 26, 2012) LITHIA MOTORS, INC. FORM 10-Q INDEX PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) – September 30, 2012 and December 31, 2011 2 Consolidated Statements of Operations (Unaudited) – Three and Nine Months Ended September 30, 2012 and 2011 3 Consolidated Statements of Comprehensive Income (Unaudited) – Three and Nine Months Ended September 30, 2012 and 2011 4 Consolidated Statements of Cash Flows (Unaudited) – Nine Months Ended September 30, 2012 and 2011 5 Condensed Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II - OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 6. Exhibits 38 Signatures 39 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands) (Unaudited) September 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $319 and $261 Inventories, net Deferred income taxes Other current assets Assets held for sale - Total Current Assets Property and equipment, net of accumulateddepreciation of $95,853 and $99,115 Goodwill Franchise value Deferred income taxes Other non-current assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Floor plan notes payable $ $ Floor plan notes payable: non-trade Current maturities of long-term debt Trade payables Accrued liabilities Liabilities related to assets held for sale - Total Current Liabilities Long-term debt, less current maturities Deferred revenue Other long-term liabilities Total Liabilities Stockholders' Equity: Preferred stock - no par value; authorized 15,000 shares; none outstanding - - Class A common stock - no par value; authorized 100,000 shares; issued andoutstanding 22,606 and 22,195 Class B common stock - no par value; authorized 25,000 shares; issued and outstanding 2,912 and 3,762 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying condensed notes to consolidated financial statements. 2 LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Statement of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues: New vehicle $ Used vehicle retail Used vehicle wholesale Finance and insurance Service, body and parts Fleet and other Total revenues Cost of sales: New vehicle Used vehicle retail Used vehicle wholesale Service, body and parts Fleet and other Total cost of sales Gross profit Asset impairments - - Selling, general and administrative Depreciation and amortization Operating income Floor plan interest expense ) Other interest expense ) Other income, net Income from continuing operations before income taxes Income tax provision ) Income from continuing operations, net of income tax Income (loss) from discontinued operations, net of income tax ) Net income $ Basic income per share from continuing operations $ Basic income (loss) per share from discontinued operations ) - Basic net income per share $ Shares used in basic per share calculations Diluted income per share from continuing operations $ Diluted income (loss) per share from discontinued operations - Diluted net income per share $ Shares used in diluted per share calculations See accompanying condensed notes to consolidated financial statements. 3 LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Statement of Comprehensive Income (In thousands) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net income $ Other comprehensive income (loss), net of tax: Gain (loss) on cash flow hedges, net of tax expense (benefit) of $301, ($386), $791 and ($101), respectively ) ) Comprehensive income $ See accompanying condensed notes to consolidated financial statements. 4 LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Statement of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Asset impairments Depreciation and amortization Depreciation and amortization within discontinued operations 96 Stock-based compensation Gain on disposal of other assets ) ) (Gain) loss from disposal activities within discontinued operations ) Deferred income taxes Excess tax benefit from share-based payment arrangements ) ) (Increase) decrease (net of acquisitions and dispositions): Trade receivables, net ) ) Inventories ) ) Other current assets ) Other non-current assets ) ) Increase (decrease) (net of acquisitions and dispositions): Floor plan notes payable ) ) Trade payables Accrued liabilities Other long-term liabilities and deferred revenue Net cash provided by (used in) operating activities ) Cash flows from investing activities: Principal payments received on notes receivable 79 97 Capital expenditures ) ) Proceeds from sales of assets Cash paid for acquisitions, net of cash acquired ) ) Payments for life insurance policies ) ) Proceeds from sales of stores Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on floor plan notes payable: non-trade Borrowings on lines of credit Repayments on lines of credit ) ) Principal payments on long-term debt, scheduled ) ) Principal payments on long-term debt and capital leases, other ) ) Proceeds from issuance of long-term debt Proceeds from issuance of common stock Repurchase of common stock ) ) Excess tax benefit from share-based payment arrangements Decrease (Increase) in restricted cash ) Dividends paid ) ) Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes, net Supplemental schedule of non-cash activities: Floor plan debt acquired in connection with acquisitions - Acquisition of assets with capital leases - Floor plan debt paid in connection with store disposals - See accompanying condensed notes to consolidated financial statements. 5 LITHIA MOTORS, INC. AND SUBSIDIARIES CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Interim Financial Statements Basis of Presentation These condensed Consolidated Financial Statements contain unaudited information as of September 30, 2012 and for the three- and nine-month periods ended September 30, 2012 and 2011. The unaudited interim financial statements have been prepared pursuant to the rules and regulations for reporting on Form 10-Q. Accordingly, certain disclosures required by accounting principles generally accepted in the United States of America for annual financial statements are not included herein. In management’s opinion, these unaudited financial statements reflect all adjustments (which include only normal recurring adjustments) necessary for a fair presentation of the information when read in conjunction with our 2011 audited Consolidated Financial Statements and the related notes thereto. The financial information as of December 31, 2011 is derived from our 2011 Annual Report on Form 10-K. The interim condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and the notes thereto included in our 2011 Annual Report on Form 10-K. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full year. Reclassifications Certain reclassifications of amounts previously reported have been made to the accompanying consolidated financial statements to maintain consistency and comparability between periods presented. The results of operations of stores classified as discontinued operations have been presented on a comparable basis for all periods presented in the accompanying consolidated statements of operations.See also Note 14. These reclassifications had no impact on previously reported net income. Note 2. Inventories The components of inventory consisted of the following (in thousands): September 30, December 31, New vehicles $ $ Used vehicles Parts and accessories Total inventories $ $ Note 3. Goodwill The changes in the carrying amounts of goodwill are as follows (in thousands): Goodwill Balance as of December, 31, 2010, gross $ Accumulated impairment loss ) Balance as of December 31, 2010, net Additions through acquisitions Goodwill allocated to dispositions ) Balance as of December 31, 2011, net Additions through acquisitions Goodwill allocated to dispositions ) Balance as of September 30, 2012, net $ 6 Note 4. Credit Facility We have a $650 million credit facility with a syndicate of 10 financial institutions, including four manufacturer-affiliated finance companies. This credit facility provides a $500 million new vehicle floor plan commitment, $100 million in used vehicle inventory financing and a $50 million revolving line of credit for general corporate use including working capital and acquisitions. We have the ability to expand the credit facility to $800 million total availability upon credit approval. The credit facility expires on April 16, 2017.All borrowings from, and repayments to, our syndicated lending group are presented in the Consolidated Statements of Cash Flows as financing activities. The interest rate on the credit facility varies based on the type of debt with the rate ranging from the 1-month LIBOR plus 1.50% to the 1-month LIBOR plus 2.50%. Our financial covenants related to this credit facility include maintaining a current ratio of not less than 1.20x, a fixed charge coverage ratio of not less than 1.20x, a leverage ratio of not more than 5.0x and a funded debt restriction that limits the amount of other debt we may have outstanding to $375 million. As of September 30, 2012, $489.9 million was outstanding on our new vehicle floor plan commitment, $77.9 million was outstanding on our used vehicle inventory financing facility and $17.9 million was outstanding on our revolving line of credit. An additional $10.1 million of outstanding floor plan notes payable was classified as liabilities related to assets held for sale.See also Note 14. Note 5. Commitments and Contingencies Litigation We are party to numerous legal proceedings arising in the normal course of our business. Although we do not anticipate that the resolution of legal proceedings arising in the normal course of business or the proceedings described below will have a material adverse effect on our business, results of operations, financial condition, or cash flows, we cannot predict this with certainty. Text Messaging Claims In April 2011, a third party vendor assisted us in promoting a targeted “0% financing on used vehicles” advertising campaign during a limited sale period. The marketing included sending a “Short Message Service” communication to cell phones (a “text message”) of our previous customers. The message was sent to over 50,000 cell phones in 14 states. The message indicated that the recipients could “Opt-Out” of receiving any further messages by replying “STOP,” but, due to a technical error, some recipients who responded requesting to be unsubscribed nonetheless may have received a follow-on message. On April 21, 2011, a Complaint for Damages, Injunctive and Declaratory Relief was filed against us (Kevin McClintic vs. Lithia Motors, 11-2-14632-4 SEA, Superior Court of the State of Washington for King County) alleging the text messaging activity violated State of Washington anti-texting and consumer protection laws and the federal Telephone Consumer Protection Act, and seeking statutory damages of $500 for each violation, trebled, plus injunctive relief and attorney fees. The suit seeks class action designation for all similarly situated entities and individuals. The suit was removed to the United States District Court for the Western District of Washington at Seattle. On July 5, 2011, we participated in a mediation of the McClintic case and subsequently entered into a settlement agreement with the plaintiffs, which was subject to final court approval. Under this settlement agreement, we agreed to pay a total of $2.5 million, all of which such amounts will be reimbursed by the vendor pursuant to contractual indemnification. These amounts were recorded as a component of other current assets and accrued liabilities on our Consolidated Balance Sheet as of September 30, 2012. On October 11, 2012, the court approved the settlement. On July 5, 2011, a complaint was filed alleging nearly identical claims, also seeking class action designation (Dan McLaren vs. Lithia Motors, Civil # 11-810, United States District Court of Oregon, Portland Division).Subsequently, the complaint was amended to include claims against the vendor.The class representative in the McLaren case attempted to intervene in the McClintic case. This intervention motion was denied on October 19, 2011.The McLaren case was dismissed by the court with prejudice as to Lithia Motors on September 5, 2012. 7 Alaska Consumer Protection Act Claims In December 2006, a suit was filed against us (Jackie Neese, et al vs. Lithia Chrysler Jeep of Anchorage, Inc, et al, Case No. 3AN-06-13341 CI, and in April, 2007, a second case (Jackie Neese, et al vs. Lithia Chrysler Jeep of Anchorage, Inc, et al, Case No. 3AN-06-4815 CI) (now consolidated)), in the Superior Court for the State of Alaska, Third Judicial District at Anchorage. In the suits, plaintiffs alleged that we, through our Alaska dealerships, engaged in three practices that purportedly violate Alaska consumer protection laws: (i) charging customers dealer fees and costs (including document preparation fees) not disclosed in the advertised price, (ii) failing to disclose the acquisition, mechanical and accident history of used vehicles or whether the vehicles were originally manufactured for sale in a foreign country, and (iii) engaging in deception, misrepresentation and fraud by providing to customers financing from third parties without disclosing that we receive a fee or discount for placing that loan (a “dealer reserve”). The suit seeks statutory damages of $500 for each violation (or three times plaintiff’s actual damages, whichever is greater), and attorney fees and costs and the plaintiffs sought class action certification.Before and during the pendency of these suits, we engaged in settlement discussions with the State of Alaska through its Office of Attorney General with respect to the first two practices enumerated above. As a result of those discussions, we entered into a Consent Judgment subject to court approval and permitted potential class members to “opt-out” of the proposed settlement. Counsel for the plaintiffs attempted to intervene and, after various motions, hearings and an appeal to the state Court of Appeals, the Consent Judgment became final. Plaintiffs then filed a motion in November 2010 seeking certification of a class (i) for the 339 customers who “opted-out” of the state settlement, (ii) for those customers who did not qualify for recovery under the Consent Judgment but were allegedly eligible for recovery under the plaintiffs’ broader interpretation of the applicable statutes, and (iii) arguing that since the State’s suit against our dealerships did not address the loan fee/discount (dealer reserve) claim, for those customers who arranged their vehicle financing through us. On June 14, 2011, the Trial Court granted plaintiffs’ motion to certify a class without addressing either the merits of the claims or the size of the classes. Discovery in this case is ongoing. We intend to defend the claims vigorously and do not believe the novel “dealer reserve” claim has merit. Note 6. Stockholders’ Equity Share Repurchases In August 2011, our Board of Directors authorized the repurchase of up to 2,000,000 shares of our Class A common stock.On July 20, 2012, our Board of Directors authorized the repurchase of 1,000,000 additional shares of our Class A common stock. We did not repurchase any shares of our Class A common stock during the third quarter of 2012. Through September 30, 2012, we have repurchased 1,120,147 shares, of which 823,092 were purchased in 2012 at an average price of $24.17 per share. At September 30, 2012, 1,879,853 shares remained available for repurchase. This plan does not have an expiration date and we may continue to repurchase shares from time to time as conditions warrant. 8 Dividends Dividends declared and paid on our Class A and Class B common stock during the first three quarters of 2012 were as follows: Quarter declared: Dividend amount per share Total amount of dividend (in thousands) First quarter $ $ Second quarter Third quarter See Note 17 for a discussion of a dividend related to our third quarter 2012 financial results. Note 7. Asset Impairment Charges Long-lived assets classified as held and used are reviewed for impairment whenever events or circumstances indicate that the carrying amount of such assets may not be recoverable. An estimate of future undiscounted net cash flows associated with the long-lived assets is used to determine if the carrying value of the assets is recoverable. An impairment charge is recorded if the asset is determined to not be recoverable and the carrying value of the asset exceeds its fair value. Triggering events were determined to have occurred related to certain properties due to changes in the expected future use. We evaluated the future undiscounted net cash flows for each property and determined the carrying value was not recoverable. We concluded the carrying value of the assets exceeded the fair value. As a result, asset impairments were recorded as a component of continuing operations as follows (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Long-lived assets $
